                UNITED STATES DISTRICT COURT
             WESTERN DISTRICT OF NORTH CAROLINA

                       NO. 1:20-CR-00041-MR-DC

UNITED STATES,                   )
  PLAINTIFF                      )
                                 ) M. Reidinger, USDJ
v.                               ) D. Keesler, USMJ
                                 )
                                 )
FREDERICK THOMAS GETTINS STROHM, )
   DEFENDANT                     )
                 ____________    )

                  MEMORANDUM IN SUPPORT OF
          SECOND MOTION TO EXTEND SELF-SURRENDER DATE

    FREDERICK THOMAS GETTINS STROHM, by and through undersigned

counsel, respectfully submits this Memorandum in Support of his Second

Motion to Extend Surrender Date [Doc. 36].

    The Court has granted one extension of surrender, until June 15, 2021

[Doc. 35], based on the BOP’s quick prison designation and Strohm’s ability to

get COVID-19 vaccinations. We now ask for an additional extension of

surrender date to accommodate his business partner’s medical needs, and

keep the company stable during his partner’s temporary convalescence.


                                      1

      Case 1:20-cr-00041-MR-DCK Document 37 Filed 06/08/21 Page 1 of 8
    Mr. Strohm faces a routine 18-month prison sentence for a garden-variety

embezzlement offense. There is no violence anywhere in Mr. Strohm’s past,

and nothing risky about his present. For this, Strohm has been privileged with

an unsecured appearance bond since he pleaded guilty. We ask that Strohm

now also be allowed to surrender in the autumn instead of next week, to

ensure his shared company, and its employees, can capitalize on the busy

summer mowing and horticultural season.



              A.    BUSINESS NECESSITY, INCLUDING FOR THIRD PARTIES

    Shortly after losing his job in 2019, Mr. Strohm joined All-American

Lawns LLC (a North Carolina limited liability company doing business as “All-

American Lawns”). Strohm partners with Joseph Mosley in this small

company employing four workers, and serving both commercial and

residential contracts.

    All-American Lawns previously relied on Mr. Strohm to handle sales and

administration, including payroll and human resources aspects, while also

ferrying the crew to and from daily job sites, weed eating, spraying, and

completing all the zero-turn mowing. Mosley supervised and worked

alongside their four-man team.



                                       2

      Case 1:20-cr-00041-MR-DCK Document 37 Filed 06/08/21 Page 2 of 8
    Mr. Mosley was also learning from Mr. Strohm the additional

administrative burdens he is to carry, until Strohm returns from prison. But

on May 13, 2021, Mr. Strohm was notified that Mr. Mosley has kidney stones,

and will be getting treatment through the Veterans Administration (“VA”)

Medical Center. Mr. Mosley has been unable to work since then. He has no

definite return date yet, but his current best-case recovery scenario hopes for

a late-July to early-August return to light duties.

    That leaves Mr. Strohm as the only supervisor/manager at All-American

Lawn Care, while still being in charge of walkaday operations – until he

surrenders to the BOP next week.

                B.    PRISON RULES PROHIBIT CONDUCTING BUSINESS

    BOP rules forbid inmates from conducting any regular business. See, e.g.,

McCreary Admission & Orientation Handbook, Section VI, “Contact with the

Community and Public,” Subsection G, at 33 (“An inmate may not direct a

business while confined.”)

[https://www.bop.gov/locations/institutions/mcr/MCR_aohandbook.pdf, last

visited 6/7/2021].

    Inmates found guilty of conducting a business commit a “300-series,”

“moderate severity” misconduct punishable through lost Good Conduct Time

(i.e., more prison time) and lost privileges like telephone and email use. See

                                         3

      Case 1:20-cr-00041-MR-DCK Document 37 Filed 06/08/21 Page 3 of 8
FBOP Program Statement 5270.09, Inmate Discipline Program, CN-1

(11/18/2020) at 50-54

[https://www.bop.gov/policy/progstat/5270.90_cn1.pdf, visited 6/7/2021].1

       Mr. Strohm intends to follow the rules, and wants to leave his company

and its employees their best chance to prosper while he is incarcerated. If Mr.

Strohm surrenders in the near term, though, the company may not survive

with no management leadership to meet the upcoming demands from a

landscaper’s busiest season.



                      C.    PROPRIETY OF WORK-RELATED DELAY

       Mr. Strohm accepts and respects the prison term he must serve. He also

realizes that the Court cannot allow a surrender date to extend indefinitely.

Strohm here asks for a seasonal delay, to accommodate a third-party’s

unforeseen medical circumstances, and to keep a number of third-parties’

legitimate livelihoods stable until autumn brings lighter workloads and Mr.

Mosley’s light duty return.




   1 McCreary’s A&O (Admission and Orientation) Handbook deems conducting a
business “prohibited act 408,” a “low severity” offense, despite the Inmate Discipline
Program deeming the misconduct “moderate severity” prohibited act 334. However
the BOP would resolve this conflict, running All-American Lawns from McCreary is
prohibited conduct.

                                          4

        Case 1:20-cr-00041-MR-DCK Document 37 Filed 06/08/21 Page 4 of 8
     Preventing harm to the community, albeit from offender crimes, is one of

Congress’ stated purposes of sentencing. See 18 U.S.C. § 3553(a)(2).

Employment harms to third-party community members are also sometimes

within a sentencing court’s discretion to avoid. Even under the strict regimen

of mandatory Sentencing Guidelines, sentences could be mitigated to protect

third-party livelihoods. See, e.g., United States v. Olbres, 99 F.3d 28, 36 (1st Cir.

1996); United States v. Milikowsky, 65 F.3d 4, 9 (2d Cir. 1995); United States v.

Holz, 118 F. App'x 928, 941 (6th Cir. 2004). Authority and grounds for

another stay of surrender clearly exist.

     Strohm seeks another temporary pause before completing his

punishment, to ensure the business central to his family support – and his

partner’s and employees’ families as well – remains stable and growing.

Strohm asks the Court to exercise an abundance of caution during these

challenging pandemic economies, and to ensure that All-American Lawns’

operations remain smooth until business partner Mosley has recovered and

assumed the reins.

     After that, Strohm understands there is a punishment and incapacitation

to be fulfilled.



                                         5

      Case 1:20-cr-00041-MR-DCK Document 37 Filed 06/08/21 Page 5 of 8
                                D.    CONCLUSION

    Mr. Strohm accepts and respects the prison term he must complete. He

also realizes that sentence cannot be put off indefinitely. But unforeseen

challenges have arisen at the workplace – to the workplace – that Strohm

intended to return to after release, to feed his family and pay his restitution.

These challenges require Mr. Strohm’s oversight, as one of two company

supervisors, but they cannot be met under BOP rules.

    Three more months in the community will let All-American Lawns (and

its employees) maximize summertime landscaping overtime, and bank the

cash these workers will need through the coming winter work slowdown.

    Mr. Strohm poses no threat to any community, and he has appeared on

time and ready at all Court proceedings. He has fully complied with the

unsecured bond this Court allowed last year, and he has obtained his COVID-

19 vaccinations as permitted. Far from posing a risk, three busy months of

overtime work can ensure that All-American Lawns faces no added difficulties

as Mr. Mosley recovers, and transitions into the labyrinth of small business

administration requirements.

    We understand that this prison term might still begin next week, despite

this request. But this summer delay is sought to help not just Strohm and his

own family, but also the landscaping team that depends on strong summers to
                                        6

      Case 1:20-cr-00041-MR-DCK Document 37 Filed 06/08/21 Page 6 of 8
survive less busy winter. Any time that the Court might be able to allow

Strohm to remain at work, before serving his punishment, will be a privilege

that spreads a ripple of positive consequences.

    We thus respectfully ask the Court for an additional extension of

surrender until September 15, 2021.



   Respectfully submitted this June 8, 2021.


                        By:   ___/s/ EJ HURST II___________________
                              EJ Hurst II (NC Bar No. 39261)
                              Attorney at Law
                              1890 Star Shoot Parkway
                              Suite 170, PMB 371
                              Lexington, Kentucky 40509
                              Tel: (859) 361-8000
                              Fax: (866) 876-7269
                              Email: jayhurst@jayhurst.net


                              Attorney for Defendant Strohm




                                      7

      Case 1:20-cr-00041-MR-DCK Document 37 Filed 06/08/21 Page 7 of 8
                         CERTIFICATE OF SERVICE

  I hereby certify this 8th day of June, 2021, that I served a copy of the
foregoing Defendant Strohm’s Memorandum in Support of Second
Extension of Surrender Date in accordance with the Court’s CM/ECF system.



                        By:   ___/s/ EJ HURST II___________________
                              EJ Hurst II (NC Bar No. 39261)
                              Attorney at Law
                              1890 Star Shoot Parkway
                              Suite 170, PMB 371
                              Lexington, Kentucky 40509
                              Tel: (859) 361-8000
                              Fax: (866) 876-7269
                              Email: jayhurst@jayhurst.net


                              Attorney for Defendant Strohm




                                       8

     Case 1:20-cr-00041-MR-DCK Document 37 Filed 06/08/21 Page 8 of 8
